 

 

' Fil ED
U.S. DISTRICT COUR’

AUGU ory ry y
IN THE UNITED STATES DISTRICT COURT FOR THE ©
SOUTHERN DISTRICT OF GEORGIA 2019 JUL -9 PM 2:09
DUBLIN DIVISION

CL rk: thdea__ 7

OWNERS INSURANCE COMPANY,
Plaintiff,

Vv. CV 318-037
HARPER BUILT, LLC; HARPER BUILT
CONSTRUCTION, LLC; R. TODD
INGRAM; HOLLY L. INGRAM;
CAPITAL CITY BANK; H.B.
CONCRETE CONTRACTORS, LLC;
WELLS PLUMBING, LLC; CAMP CREEK
FURNISHINGS, LLC; GARCIA
CONSTRUCTION & LAWN SERVICE,
LLC; BILL YOUNG, d/b/a BILL
YOUNG ROOFING; and BOOKER T.
THOMAS, d/b/a THOMAS INTERIOR
DRYWALL,

+ ee * Fe FF FF FH FF % FF * F

Defendants.

FINAL JUDGMENT

In this declaratory judgment action, Plaintiff Owners
Insurance Company filed a motion for summary judgment (doc. no.
49) seeking a declaration that it has no duty to defend or
indemnify Defendants Harper Built, LLC and Harper Built
Construction, LLC (collectively, the “Harper Entities”) under
Owners’ insurance policy number 102318-48359403-15 (the “Policy”)
with respect to the lawsuit filed by R. Todd Ingram and Holly L.

Ingram in the Superior Court of Laurens County, Georgia (the

 
 

 

“Underlying Lawsuit”). No Defendant filed a response in opposition
to Owners’ motion for summary judgment.

On May 1, 2019, the Court entered a Consent Order between
Owners and the Harper Entities that granted Owners’ motion for
summary judgment. (Doc. No. 57.) The May lst Consent Order noted
that Defendant Capital City Bank did not consent to the Consent
Order, and all remaining Defendants were in default. On May 3rd,
Capital City Bank filed a motion to amend the Consent Order arguing
the scope of the language rendered it an improper advisory opinion.
(Doc. No. 58.) Owners opposed that motion under the theory that
a controversy existed between it and the Bank and, therefore, the
Consent Order was properly entered. (See Doc. No. 59.) On June
6th, the Court denied the motion to amend but added one paragraph
to the Consent Order clarifying Capital City Bank’s position
relative to the Consent Order. (Doc. No. 61.)

The June 6th Order further instructed the parties to advise
the Court of what claims remained in this case. The Court
cautioned that “[{f]ailure to do so will result in the dismissal of
any remaining claims in this action.” (Id. at 2.) The only party
to timely respond was Owners. (Doc. No. 62.) Owners asserts there
are no remaining claims in this case and that it is not aware of
any claims made by Capital City Bank in the Underlying Lawsuit.

Capital City Bank did not file any response to the June 6th Order.

 
 

 

Because it appears all claims in this case have been resolved,

the Court finds it appropriate to enter judgment. In accordance

with the May lst Consent Order, as amended by the Court’s Order of

June 6th,

(a)

(Cc)

(d)

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

That Judgment is ENTERED in favor of Plaintiff Owners
Insurance Company and against Defendants Harper Built,
LLC and Harper Built Construction, LLC;

Owners has no duty to defend the Harper Entities under
the Policy with respect to the Underlying Lawsuit;
Owners has no duty to indemnify the Harper Entities under
the Policy with respect to any claims that were brought
or that could have been brought in the Underlying
Lawsuit;

None of the parties to the Underlying Lawsuit are
entitled to any payments whatsoever under the Policy
with respect to any claims that were brought or that
could have been brought in the Underlying Lawsuit;

Each party shall bear its own costs;

Nothing contained in the May lst Consent Order shall be
construed or interpreted to affect any right, title,
interest, claim, or defense which may be made by Capital
City Bank in any proceeding between Capital City Bank

and Owners or the Harper Entities; and

 
 

 

(g) Any remaining claims in this case are hereby DISMISSED
WITHOUT PREJUDICE.

The Clerk is directed to TERMINATE all deadlines and motions

and CLOSE this case.

2019.

ORDER ENTERED at Augusta, Georgia, this G day of July,

 
 

 

UNITED STAYS DISTRICT JUDG

 
